—In an action to recover damages for personal injuries, etc., the defendants John Hancock Mutual Life Insurance. Company and Edward S. Gordon, Co., Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated May 24, 2000, as denied their mo*440tion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment. Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.